MEMORANDUM ***
California state prisoner Joseph Becker appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action seeking to enjoin his transfer to Sierra Conservation Camp State Prison. We dismiss.
After filing this appeal, Becker was transferred to Corcoran State Prison. Therefore, we dismiss Becker’s appeal as moot. See Nelson v. Heiss, 271 F.3d 891, 897 (9th Cir.2001) (“[W]hen a prisoner is moved from a prison, his action will usually become moot as to conditions at that particular facility.”); Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.1991) (per curiam) (prisoner’s claims were moot when prisoner was transferred and demonstrated no reasonable expectation of returning to that prison).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.